Exhibit 99.1 For Immediate Release Investor Contact: Dave Staples Media Contact: Meredith Gremel Executive Vice President& COO Vice President Corporate Affairs and Communications (616) 878-8793 (616) 878-2830 SpartanNash Announces Third Quarter Fiscal Year 2015 Financial Results Adjusted Third Quarter EPS from Continuing Operations Improved to $0.49 per Diluted Share; Reported EPS from Continuing Operations of $0.40 per Diluted Share GRAND RAPIDS, MICHIGAN – November 11, 2015 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 12-week third quarter and 40-week period ended October 10, 2015. Third Quarter Results Consolidated net sales for the 12-week third quarter decreased 1.9 percent to $1.78 billion compared to $1.81 billion last year primarily due to lower sales in the Military and Retail segments.
